RESOLUCIÓN
Habiendo transcurrido el término de suspensión de tres meses del ejercicio de la notaría del Ledo. Edgardo Mesonero Hernández, decretado mediante opinión per curiam y Sentencia de 30 de abril de 2008, ya que la Oficina de Inspección de Notarías nos ha informado que la obra notarial incautada del licenciado Mesonero Hernández está próxima a quedar aprobada en su totalidad, se accede a su reinstalación al ejercicio de la notaría a partir de la notificación de esta Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
{Fdo. ) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo